DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 14 January 2021 has been acknowledged. 
Claims 1 – 2, 6 – 12 and 16 – 20 have been amended. 
Currently, claims 1 – 20 are pending and considered as set forth.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6, 8 – 16 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2013/0134730) in view of Frojdh et al. (Hereinafter Frojdh) (US 8918252) and in further view of Ricci (Hereinafter Ricci B) (US 2013/0145279).

As per Claim 1, Ricci discloses a modular vehicle electronics system (See at least abstract), comprising: 
a vehicle electronics module receptacles, each vehicle electronics module receptacle being a structure having an opening at an apical end (See at least paragraph 131 – 132; a vehicle electronic module to be inserted to the receptacles; 
5a vehicle electronics module removably-insertable into one of the vehicle electronics module receptacles, the vehicle electronics module being a structure corresponding to a structure of one of the vehicle electronics module receptacles and having, at an apical end, a user interface Figure 9a – 9c); and 
processing circuitry configured to 
10 acquire, when it is determined the received proximity signal achieves the predetermined proximity threshold, an identity signal from an identity sensor of the one of the vehicle electronics module receptacles, the identity signal being derived from 
match the acquired identity signal with a reference identity signal stored 15within a reference identity signal database, the reference identity signal being associated with an at least one characteristic of a reference vehicle electronics module (See at least paragraph 138 - 140), and 
assign, based upon the match, the at least one characteristic of the reference vehicle electronics module to the vehicle electronics module within the one of the vehicle electronics module receptacles, one of the at least one assigned characteristic of the vehicle electronics module being an intended function, wherein input subsequently received from the vehicle electronics module is associated with the intended function (See at least paragraph 137 – 140) 
Ricci does not explicitly teach elements of:
the vehicle electronics module receptacle being a structure having a proximity sensor at a basal end
determine whether the received proximity signal achieves a pre-determined proximity threshold.
	Frojdh discloses light-based touch controls on a steering wheel teaching elements of:
 the vehicle electronics module receptacle being a structure having a proximity sensor at a basal end (See at least abstract; via proximity sensor encased in periphery of steering element);
determine whether the received proximity signal achieves a pre-determined proximity threshold (See at least abstract and column 5 line 66 – Column 6 line 11; via determine whether hand are close enough to detect hands for gestures).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the vehicle electronics module receptacle being a structure having a proximity sensor at a basal end determine whether the received proximity signal achieves a pre-determined proximity threshold as taught by Frojdh in the system of Ricci, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Ricci and Frojdh teaches all the elements of the claimed invention but does not explicitly teach element of:
receive, from the proximity sensor, a proximity signal corresponding to a position of the vehicle electronics module relative to the one of the vehicle electronics module receptacles.
	Ricci B teaches element of:
receive, from the proximity sensor, a proximity signal corresponding to a position of the vehicle electronics module relative to the one of the vehicle electronics module receptacles (See at least paragraph 32 and 55 – 58; via receiving the infrared proximity detection sensor receives the signal).
Ricci, Frojdh and Ricci B teach endeavored art of user controlling vehicle using sensors and accessories attached to the vehicle.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include element of receiving, from the proximity sensor, a proximity signal corresponding to a position of the vehicle electronics module relative to the one of the vehicle electronics module receptacles as taught by Ricci B in the system of Ricci and Frojdh, since the claimed invention is merely a combination of old elements, and in the combination each 
 20
As per claim 2, Ricci, Frojdh and Ricci B teach element of: wherein the vehicle electronics module includes, at a basal end of the vehicle electronics module, one or more magnetic elements for securing the vehicle electronics module within the vehicle electronics module receptacles (Ricci, See at least paragraph 137).  

27 As per claim 3, R Ricci, Frojdh and Ricci B teach element of: wherein one of the at least one characteristic of the reference vehicle electronics module indicates a type of user interface of the vehicle electronics module (Ricci, See at least paragraph 137).  

5 As per claim 4, Ricci, Frojdh and Ricci B teaches element of: wherein the proximity sensor is an electromagnetic proximity sensor as in combination of proximity sensor in (Ricci B) paragraph 32 and utilizing electromagnetic sensor to detect the console attached to the vehicle port in (Ricci B) paragraph 54. Therefore it would have been obvious one in the ordinary skills in the art to combine both elements from Ricci, Frojdh and Ricci B to perform the function of detecting console attached to the port as both elements are well known in the art of Ricci. 

As per claim 5, Ricci, Frojdh and Ricci B teaches element of: wherein the proximity sensor is an optical proximity sensor as in combination of proximity sensor in (Ricci B ) paragraph 32 and utilizing optical sensor to detect the console attached to the vehicle port in (Ricci B ) paragraph 54. Therefore it would have been obvious one in the ordinary skills in the 

1 As per claim 6, Ricci, Frojdh and Ricci B teaches proximity sensor in (Ricci B ) paragraph 32 and optical and electromagnetic sensors in (Ricci B) paragraph 52 to detect the attachment of console device to vehicle.
It is inherent that proximity sensor is to detect the distance of object from the sensors.
Hence the combination of paragraph 32 and 52 of Ricci B would teach element of wherein the optical proximity sensor is a distancing sensor and the pre-determined proximity threshold is a distance between the basal end of the vehicle electronics module receptacle and a basal end of the vehicle electronics module as motivated above.

15 	20As per claim 8, Ricci, Frojdh and Ricci B teach element of: wherein the vehicle electronics module receptacle is disposed within a steering wheel of a vehicle (Frojdh, Figure 2).  

As per claim 9, Ricci, Frojdh and Ricci B teach element of: wherein the vehicle electronics module 25receptacles is disposed within a center console of a vehicle (Ricci, Figure 9A).  

28 As per claim 10, Ricci, Frojdh and Ricci B teach element of:  wherein a cross-sectional shape of the structure of each vehicle electronics module receptacle is selected from a group of cross- sectional shapes including rectangular, triangular, and elliptical (Ricci, Figure 9A).

	Claims 11 – 16 and 18 – 20 have same or substantially similar limitations as claims 1 – 6 and 8 – 10. Therefore, claims 11 – 16 and 18 – 20 are rejected under same rationales as claims 1 – 6 and 8 – 10.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci, Frojdh and Ricci B and in further view of Hutzel et al. (US 2006/0050018).

As per claim 7, Ricci, Frojdh and Ricci B teach infrared, optical or electromagnetic sensor is at the port/receptacle to detect and identify the console device (Ricci B, See at least paragraph 32 and 52) but do not explicitly disclose element of: a radio-frequency identification tag and a radio-frequency identification reader.  
	Hutzel teaches elements of RFID tag and reader in paragraph 150 and 169 (it is inherent both tag and reader are required to communicate with RF signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include RFID communication as taught by Hutzel in the system of Ricci, Frojdh and Ricci B, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17 has same or substantially similar claim limitation as claim 7. Therefore, claim 17 is rejected under same rationales as claim 7.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M-Th 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG AN
Primary Examiner
Art Unit 3662


/IG T AN/            Primary Examiner, Art Unit 3662